TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 1, 2013



                                      NO. 03-12-00736-CV


                                 Jennifer Medeiros, Appellant

                                                 v.

                           Virginio Anthony Medeiros, III, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
     REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is reversed, and the cause is remanded to the district court for further proceedings.

It is FURTHER ordered that the appellee pay all costs relating to this appeal, both in this Court

and the court below; and that this decision be certified below for observance.